Citation Nr: 0401510	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis, to 
include hepatitis B and C.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

The veteran testified before the undersigned Acting Veterans 
Law Judge during a December 2002 Travel Board hearing at the 
RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that he is entitled to an initial rating 
in excess of 50 percent for PTSD.  The veteran also claims 
that service connection is warranted for hepatitis.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to the claim of service connection for 
hepatitis, the Board observes that in November 2000, the RO 
sent the veteran a letter advising him to submit evidence 
showing that he had the condition since his discharge from 
service.  The veteran was never informed of all of the 
criteria to substantiate a claim of service connection.  In 
this same letter, the veteran was informed that he needed to 
submit new and material evidence to reopen the claim of 
service connection for PTSD.  The veteran's claim of service 
connection was reopened and granted in an August 2001 rating 
decision.  He was assigned an initial rating of 50 percent.  
He expressed disagreement with the initial rating.  He, 
however, was not given notice of the type of evidence 
necessary to substantiate a claim for a higher rating for 
PTSD or given notice as to who was responsible for submitting 
such evidence.

Given the foregoing, the Board finds that the case should be 
remanded to the RO for the purpose of informing the appellant 
and his representative of the VCAA and its notification 
provisions. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to an initial rating in 
excess of 50 percent for PTSD and the 
claim of service connection for 
hepatitis, the RO should send the veteran 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002), as well as 
§§ 5102, 5103, and 5103A (West 2002).  In 
doing so, the letter should explain, 
what, if any, information (medical or lay 
evidence) not previously provided to the 
Secretary is necessary to substantiate 
the claims.  The letter should also 
inform the appellant and his 
representative of which portion of the 
evidence is to be provided by the 
appellant and which part, if any, the RO 
will attempt to obtain on behalf of the 
appellant.  

2.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



